Title: To James Madison from Thomas Appleton (Abstract), 11 June 1805
From: Appleton, Thomas
To: Madison, James


11 June 1805, Leghorn. “The immediate departure of a vessel for the U. States furnishes me with an opportunity of forwarding the inclosed which arriv’d this morning. As the considerations which induc’d the Genoese to unite themselves to the french government were in the italian language, I have translated them for your convenience; but the <s>peech of the Doge and reply of the King being in french I send them as they were publish’d in Genoa. The mode that this government adopted to obtain the votes of the people, was as effectual, as it is novel. A proclamation was issued purporting that registers would be opened in all the Commons of the republick on a fix’d day to receive only the signatures of those who were opposed to the measure—that the lists would be closed in 48 hours, when all Non-subscribers would be presumed As Consenting to the union. By this mean the approbation was unanimous. The King has lately appointed his brother-in-law Prince Bajocki [Bacciochi], Grand Duke of Lucca, but it must not be supposed that it was at the request of the citizens of this little republick, for the general sentiments of the people, I have been told are averse to any change in the form of their government. It is very confidently asserted, and I am inclin’d to think with much foundation, that propositions have been made to the Emperor of Germany to Cede, under certain considerations the venetian territory to the King of Italy and the large body of troops collected on the frontiers of the State, adds strength to the report. Tuscany seems now the only barriere to the new organisation of Italy but my opinion is, however, that this obstacle will not be regarded as insurmountable; for it is Asserted with Confidence that Prince Eugenio Beauharnais will marry the Queen and be declared Vice Roy of Italy; while the ex president Melzi (now Prince) will be the chief of the Department of State. I now also inclose you the gazette of florence, in which you will find, if you think the Ceremony of a corronation worthy of reading, those remarkable words of the King when he plac’d on his head the iron crown of Carlo-Magno. ‘God has given it me, woe be to him who shall touch it.’

“It is said that the Ambassador who was sent by the King of Naples to Milan to compliment the King of Italy on his Ascension to the throne, was dismiss’d with the most unqualified contempt; and the insignia of the order of St. Genaro which he tendered his Majesty was likewise rejected. Yesterday sixty Sail of british transports pass’d this port, steering to the esatward [sic]—it is generally believ’d to be the expedition from England and likewise that it is destined for Sicily. Should th<is> belief be realiz’d, there cannot remain any doubt, but that the King Napoleone will immediately take possession of Naples. In short Sir, the manner in which the troops are now dispos’d of in Italy, confirms every day an opinion I have long held, that the intention of the Emperor is to comprise the whole of Italy in his new Kingdom, and Rome to be its capital. I beg Sir you will excuse the little order in which my letter is put together, for the subject-matter it contains has only arrived this morning, and the Captain of the vessel is now waiting to receive it.”
